DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered. Claims 1-9, 14-15, 17-20, 23-25, and 30 are currently pending in the application, Claims 1 and 18 are newly amended. 
Claim Objections
Claim 20 is objected to because of the following informalities: “to form a web” in Claim 20 should read “to form the web”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2006/0130363) in view of Finkelstein (US 2006/0010717 A1) and Campos et al. (US 2015/0257481).
Regarding Claim 1, Hottinger teaches a cushioning member (see annotated Fig.) for an article of footwear having an upper (see annotated Fig.) and a midsole (14) configured to support the cushioning member (annotated fig. 2 shows the midsole (14) supporting the cushioning member), the cushioning member comprising: a first barrier member (50) defining a first compartment (24) and a second compartment (30) and being formed from a first material (fig. 4 shows the first barrier member (50) defining a first (24) and second (30) compartment and being formed of a first material), the first compartment (24) and the second compartment (30) arranged in series along a length of the cushioning member and cooperating with one another to provide the cushioning member with a height that tapers in a direction from a posterior end of the cushioning member to an anterior end of the cushioning member (fig. 4 shows the first (24) and second (30) compartments arranged in series along a length of the cushioning member, fig. 5 shows the cushioning member tapering in height in a direction from a posterior end to an anterior end  of the cushioning member); a second barrier member (16), the second barrier member (16) being a continuous sheet of material having a uniform surface extending a length of the first barrier member so as to cover the first compartment (24) and the second compartment (30) and define a first interior void (see annotated Fig.) and a second interior void (see annotated Fig.) (fig. 2 shows the second barrier member (16) being continuous, having a uniform surface, and extending the entire length of the cushioning member and therefore the length of the first barrier member (50)), the second barrier member being formed from a second material (paragraph [0024], “Insole 16 is commonly made from a polymer foam lined with a fabric cover”); a first quantity of particulate matter (18) disposed within the first interior void; and a second quantity of particulate matter (18) disposed within the second interior void (annotated fig. 4 shows the first and second interior voids holding first and second quantities of particulate matter (18)), the first quantity of particulate matter (18) and the second quantity of particulate matter (18) held beneath the uniform surface of the second barrier member (16) (fig. 2 shows the particulate matter (18) being disposed under the uniform surface of the second barrier member (16)).
Hottinger does not teach wherein the second barrier member is attached to the first barrier member, and wherein the second material is different than the first material and wherein the uniform surface of the second barrier member opposes a bottom surface of the substrate to provide a degree of comfort to a foot of a user by preventing the user from feeling a transition of junction between the midsole and the cushioning member.
Attention is drawn to Finkelstein, which teaches an analogous cushioning member for an article of footwear. Finkelstein teaches a cushioning member for an article of footwear having a midsole (1’), the cushioning member (4’) comprising: a first barrier member (5B) defining a first compartment (see annotated Fig.) and a second compartment (see annotated Fig.) and being formed from a first material; a second barrier member (5A) attached to the first barrier member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member (4’), as disclosed in paragraph [0055]. Fig. 7 shows continuous edge seam (6D) and glue seam attaching the first and second barrier members), the second barrier member (5A) being a continuous sheet of material having a uniform surface (Fig. 7 shows the second barrier member (5A) being continuous and uniform, with the demonstrative cutout depicted only to reveal the particulate matter below, Fig. 8 further shows the cutout is only demonstrative as Fig. 8 is a cross section taken on line III- Ill, which traverses through the “cutout”, yet second barrier member (5A) is shown as continuous across the width of the cushioning member; paragraph [0043] discloses “top member 5A is selected from a flexible elastic material” wherein as second barrier member is made of a single material, it is obviously uniform in regards to its material) extending a length of the first barrier member (5B) so as the cover the a first material (paragraph [0023], “cover, 17, which in this embodiment is a knit material, such as acrylic or nylon”), the first compartment and the second compartment arranged in series along a length of the cushioning member (paragraph [0021], “region 11 has a front portion 14 which, when positioned in shoe... will underlie the toes... Region 12 has a rear portion 15 that will underlie the ball of the foot,” wherein as one region is underlying the foot and the second is underlying the ball of the foot, the compartments are arranged along a length of the shoe); the barrier member covering the first compartment (11) and the second compartment (12) and define a first interior void and a second interior void; a first quantity of cushioning matter disposed within the first interior void; and a second quantity of cushioning matter disposed within the second interior void (paragraph [0023], “The chamber defining region 12 contains a lower density foam segment 18, which is more flexible and compressible than the foam segment in region 11. The chamber defining region 11 contains a higher density foam segment 19 that is less compressible,” wherein the chamber defining region 12 is the second interior void and the chamber defining region 11 is the first interior void; Figs. 1 and 2 show the first and second interior voids comprising different pluralities of cushioning material).
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a cushioning member (40) for an article of footwear (10) having an upper (20) and a midsole (40, 50), the upper (20) including a substrate (see annotated Fig.) that opposes the midsole (40, 50) (annotated fig. 3A shows the substrate opposing the midsole (40, 50); paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the cushioning member (40) comprising: a first barrier member (42) defining a first compartment (43c) and a second compartment (43f) and being formed from a first material, a second barrier member (41) attached to the first barrier member (42) (fig. 9a-c shows the first (42) and second (41) barrier members attached to one another, and the first barrier member (42) forming the first (43c) and second (43f) cavities), the second barrier member (41) being a continuous sheet of material having a uniform surface extending a length of the first barrier member (42) so as to cover the first compartment (43c) and the second compartment (43f) (fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface extending the length of the first barrier member (42) and covering the first (43c) and second (43f) compartments) and define a first interior void and a second interior void (fig. 9A show the first (42) and second (41) barrier members defining a first and second interior void in first (43c) and second (43f) compartments), the uniform surface of the second barrier member (41) opposing a bottom surface of the substrate (see annotated Fig.) (annotated fig. 3 shows the second barrier member opposing a bottom surface of the substrate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger to include the teachings of Finkelstein such that the second barrier member is attached to the first barrier member, and wherein the second material is different than the first material so as to increase the wearability of the cushioning member by securing its barrier members together, and since the use of two different materials is known in the art for forming a cushioning structure and would only produce typical results (examiner notes that it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of  prima facie obviousness is appropriate (see MPEP § 2144.07)), especially as Hottinger is silent as to the relationship between the first and second barrier members, as well as the material of the first barrier member; and to include the teachings of Campos such that the article of footwear has an upper including a substrate that opposes the midsole, and the uniform surface of the second barrier member opposes a bottom surface of the substrate to provide a degree of comfort to a foot of a user by preventing the user from feeling a transition of junction between the midsole and the cushioning member so that another layer is provided between the cushioning member and the wearer’s foot, to further protect the cushioning member from wear and potential leaking of the particulate matter.
Regarding Claim 2, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Hottinger does not teach wherein the first material is a polymer.
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a cushioning member (40) for an article of footwear (10) having an upper (20) and a midsole (40, 50), the upper (20) including a substrate (see annotated Fig.) that opposes the midsole (40, 50) (annotated fig. 3A shows the substrate opposing the midsole (40, 50); paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the cushioning member (40) comprising: a first barrier member (42) defining a first compartment (43c) and a second compartment (43f) and being formed from a first material, a second barrier member (41) attached to the first barrier member (42) (fig. 9a-c shows the first (42) and second (41) barrier members attached to one another, and the first barrier member (42) forming the first (43c) and second (43f) cavities), the second barrier member (41) being a continuous sheet of material having a uniform surface extending a length of the first barrier member (42) so as to cover the first compartment (43c) and the second compartment (43f) (fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface extending the length of the first barrier member (42) and covering the first (43c) and second (43f) compartments) and define a first interior void and a second interior void (fig. 9A show the first (42) and second (41) barrier members defining a first and second interior void in first (43c) and second (43f) compartments), the uniform surface of the second barrier member (41) opposing a bottom surface of the substrate (see annotated Fig.) (annotated fig. 3 shows the second barrier member opposing a bottom surface of the substrate). Campos further teaches the material of the first layer (42) is a polymer (paragraph [0061], “Forefoot component 40 is depicted separate from footwear 10 in FIGS. 4-8 and is formed from a polymer material that defines a first or upper surface 41 and an opposite second or lower surface 42”).
As such, since the use of polymers is known in the art for this intended use and would only produce the typical results of a first material for a cushioning member for forming compartments capable of containing matter (paragraph [0062], “chambers 43a-43f are areas of forefoot component 40 where the polymer layers forming surfaces 41 and 42 are separated or spaced from each other to form voids for enclosing the fluid within forefoot component 40”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first material making up the first barrier member is a polymer, especially as Hottinger is silent in regards to the material of the first barrier layer. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 3, Hottinger teaches all of the limitations of the cushioning member of Claim 2, as discussed in the rejections above.
Hottinger does not teach wherein the first material is thermoplastic polyurethane (TPU).
Attention is drawn to Campos et al., which teaches an analogous article of footwear. Campos et al. teaches a cushioning member (40) for an article of footwear (10) having an upper (20) and a midsole (40, 50), the upper (20) including a substrate (see annotated Fig.) that opposes the midsole (40, 50) (annotated fig. 3A shows the substrate opposing the midsole (40, 50); paragraph [0058], “upper 20 extends along a lateral side of the foot, along a medial side of the foot, over the foot, around the heel, and under the foot,” wherein the part of the upper that extends under the foot is considered as equivalent to the substrate), the cushioning member (40) comprising: a first barrier member (42) defining a first compartment (43c) and a second compartment (43f) and being formed from a first material, a second barrier member (41) attached to the first barrier member (42) (fig. 9a-c shows the first (42) and second (41) barrier members attached to one another, and the first barrier member (42) forming the first (43c) and second (43f) cavities), the second barrier member (41) being a continuous sheet of material having a uniform surface extending a length of the first barrier member (42) so as to cover the first compartment (43c) and the second compartment (43f) (fig. 4 shows the second barrier member (41) being a continuous sheet of material having a uniform surface extending the length of the first barrier member (42) and covering the first (43c) and second (43f) compartments) and define a first interior void and a second interior void (fig. 9A show the first (42) and second (41) barrier members defining a first and second interior void in first (43c) and second (43f) compartments), the uniform surface of the second barrier member (41) opposing a bottom surface of the substrate (see annotated Fig.) (annotated fig. 3 shows the second barrier member opposing a bottom surface of the substrate). Campos further teaches the material of the first layer (42) is a polymer (paragraph [0061], “Forefoot component 40 is depicted separate from footwear 10 in FIGS. 4-8 and is formed from a polymer material that defines a first or upper surface 41 and an opposite second or lower surface 42”). Campos further teaches that the material of the first layer (42) is a thermoplastic polyurethane (paragraph [0075], “Suitable materials for forefoot component 40 include a variety of thermoset and thermoplastic polymer materials... Given these considerations, examples of polymer materials that may be utilized for forefoot component 40 include any of the following: polyurethane, urethane, polyester...,” wherein forefoot component 40 includes first barrier member (42)).
As such, since the use of thermoplastic polyurethane is known in the art for this intended use and would only produce the typical results of a first material for a cushioning member for forming compartments capable of containing matter (paragraph [0075], “An advantage of thermoplastic polymer materials is that they may be molded (e.g., thermoformed) to impart the shapes of chambers 43a-43f and flange 44”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first material making up the first barrier member is thermoplastic polyurethane, especially as Hottinger is silent in regards to the material of the first barrier layer. Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 5, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Hottinger does not teach specifically wherein one of the first material and the second material is permeable and the other of the first material and the second material is impermeable.
Attention is drawn to Finkelstein, which teaches an analogous cushioning member for an article of footwear. Finkelstein teaches a cushioning member for an article of footwear having a midsole (1’), the cushioning member (4’) comprising: a first barrier member (5B) defining a first compartment (see annotated Fig.) and a second compartment (see annotated Fig.) and being formed from a first material; a second barrier member (5A) attached to the first barrier member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member (4’), as disclosed in paragraph [0055]. Fig. 7 shows continuous edge seam (6D) and glue seam attaching the first and second barrier members), the second barrier member (5A) being a continuous sheet of material having a uniform surface (Fig. 7 shows the second barrier member (5A) being continuous and uniform, with the demonstrative cutout depicted only to reveal the particulate matter below, Fig. 8 further shows the cutout is only demonstrative as Fig. 8 is a cross section taken on line III- Ill, which traverses through the “cutout”, yet second barrier member (5A) is shown as continuous across the width of the cushioning member; paragraph [0043] discloses “top member 5A is selected from a flexible elastic material” wherein as second barrier member is made of a single material, it is obviously uniform in regards to its material) extending a length of the first barrier member (5B) so as the cover the a first material (paragraph [0023], “cover, 17, which in this embodiment is a knit material, such as acrylic or nylon”), the first compartment and the second compartment arranged in series along a length of the cushioning member (paragraph [0021], “region 11 has a front portion 14 which, when positioned in a shoe... will underlie the toes... Region 12 has a rear portion 15 that will underlie the ball of the foot,” wherein as one region is underlying the foot and the second is underlying the ball of the foot, the compartments are arranged along a length of the shoe); the barrier member covering the first compartment (11) and the second compartment (12) and define a first interior void and a second interior void; a first quantity of cushioning matter disposed within the first interior void; and a second quantity of cushioning matter disposed within the second interior void (paragraph [0023], “The chamber defining region 12 contains a lower density foam segment 18, which is more flexible and compressible than the foam segment in region 11. The chamber defining region 11 contains a higher density foam segment 19 that is less compressible,” wherein the chamber defining region 12 is the second interior void and the chamber defining region 11 is the first interior void; Figs. 1 and 2 show the first and second interior voids comprising different pluralities of cushioning material). Finkelstein further teaches wherein one of the first material and the second material is permeable and the other of the first material and the second material is impermeable (paragraph [0042], “Skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous,” wherein the non-porous materials obviously would have no pores, and therefore be impermeable to matter passing through. The porous material would obviously have pores that allow matter to pass through, making the material permeable. Therefore, as the first and second materials can be different, one of the first and second materials could have obviously been impermeable while the other of the first and second materials is permeable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger to include the teachings of Finkelstein such that one of the first material and the second material is permeable and the other of the first material and the second material is impermeable to meet the needs and designs of the wearer (paragraph [0042], “skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous, elastic or non-elastic and flexible or non-flexible depending upon adaptations of the present design”), especially as the second barrier material of Hottinger appears to be porous (paragraph [0024], “Insole 16 is commonly made from a polymer foam lined with a fabric cover”).
Regarding Claim 6, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Hottinger does not teach specifically wherein the first material is impermeable and the second material is permeable.
Attention is drawn to Finkelstein, which teaches an analogous cushioning member for an article of footwear. Finkelstein teaches a cushioning member for an article of footwear having a midsole (1’), the cushioning member (4’) comprising: a first barrier member (5B) defining a first compartment (see annotated Fig.) and a second compartment (see annotated Fig.) and being formed from a first material; a second barrier member (5A) attached to the first barrier member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member (4’), as disclosed in paragraph [0055]. Fig. 7 shows continuous edge seam (6D) and glue seam attaching the first and second barrier members), the second barrier member (5A) being a continuous sheet of material having a uniform surface (Fig. 7 shows the second barrier member (5A) being continuous and uniform, with the demonstrative cutout depicted only to reveal the particulate matter below, Fig. 8 further shows the cutout is only demonstrative as Fig. 8 is a cross section taken on line III- Ill, which traverses through the “cutout”, yet second barrier member (5A) is shown as continuous across the width of the cushioning member; paragraph [0043] discloses “top member 5A is selected from a flexible elastic material” wherein as second barrier member is made of a single material, it is obviously uniform in regards to its material) extending a length of the first barrier member (5B) so as the cover the a first material (paragraph [0023], “cover, 17, which in this embodiment is a knit material, such as acrylic or nylon”), the first compartment and the second compartment arranged in series along a length of the cushioning member (paragraph [0021], “region 11 has a front portion 14 which, when positioned in shoe... will underlie the toes... Region 12 has a rear portion 15 that will underlie the ball of the foot,” wherein as one region is underlying the foot and the second is underlying the ball of the foot, the compartments are arranged along a length of the shoe); the barrier member covering the first compartment (11) and the second compartment (12) and define a first interior void and a second interior void; a first quantity of cushioning matter disposed within the first interior void; and a second quantity of cushioning matter disposed within the second interior void (paragraph [0023], “The chamber defining region 12 contains a lower density foam segment 18, which is more flexible and compressible than the foam segment in region 11. The chamber defining region 11 contains a higher density foam segment 19 that is less compressible,” wherein the chamber defining region 12 is the second interior void and the chamber defining region 11 is the first interior void; Figs. 1 and 2 show the first and second interior voids comprising different pluralities of cushioning material). Finkelstein further teaches wherein the first material is impermeable and the second material is permeable (paragraph [0042], “Skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous,” wherein the non-porous materials obviously would have no pores, and therefore be impermeable to matter passing through. The porous material would obviously have pores that allow matter to pass through, making the material permeable. Therefore, as the first and second materials can be different, the first material could have obviously been impermeable while the second material is permeable).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger to include the teachings of Finkelstein such that the first material is impermeable and the second material is permeable to meet the needs and designs of the wearer (paragraph [0042], “skin members 5, (5A, 5B) may be selected from different materials, porous or non-porous, elastic or non-elastic and flexible or non-flexible depending upon adaptations of the present design”), especially as the second barrier material of Hottinger appears to be porous (paragraph [0024], “Insole 16 is commonly made from a polymer foam lined with a fabric cover”).
Regarding Claim 7, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above. 
Hottinger does not teach specifically wherein the first quantity of particulate matter and the second quantity of particulate matter are approximately the same. However, Hottinger does teach that it is useful to ensure even distribution of fill material throughout the length of the midsole (paragraph [0045], “Compartments 24, 30, 36 and 42 ensure the even distribution of fill material 18 throughout the length of midsole 14”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first quantity of particulate matter and the second quantity of particulate matter are approximately the same to meet the support needs of a wearer who requires a level surface, for example.
Regarding Claim 8, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Hottinger does not teach specifically wherein the first quantity of particulate matter and the second quantity of particulate matter are different. However, Hottinger does appear to show the first compartment and the second compartment being different sizes, which would require different first and second quantities of particulate matter to fill completely.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger such that the first quantity of particulate matter and the second quantity of particulate matter are different to meet the support needs of a wearer who needs firm support when walking, provided by completely filled compartments.
Regarding Claim 14, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Hottinger does not teach wherein an adhesive surrounds the first compartment and the second compartment so as to form a web bounding the first compartment and the second compartment, a portion of the web extending transverse to the length of the cushioning member.
Attention is drawn to Finkelstein, which teaches an analogous cushioning member for an article of footwear. Finkelstein teaches a cushioning member for an article of footwear having a midsole (1’), the cushioning member (4’) comprising: a first barrier member (5B) defining a first compartment (see annotated Fig.) and a second compartment (see annotated Fig.) and being formed from a first material; a second barrier member (5A) attached to the first barrier member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member (4’), as disclosed in paragraph [0055]. Fig. 7 shows continuous edge seam (6D) and glue seam attaching the first and second barrier members), the second barrier member (5A) being a continuous sheet of material having a uniform surface (Fig. 7 shows the second barrier member (5A) being continuous and uniform, with the demonstrative cutout depicted only to reveal the particulate matter below, Fig. 8 further shows the cutout is only demonstrative as Fig. 8 is a cross section taken on line III- Ill, which traverses through the “cutout”, yet second barrier member (5A) is shown as continuous across the width of the cushioning member; paragraph [0043] discloses “top member 5A is selected from a flexible elastic material” wherein as second barrier member is made of a single material, it is obviously uniform in regards to its material) extending a length of the first barrier member (5B) so as the cover the a first material (paragraph [0023], “cover, 17, which in this embodiment is a knit material, such as acrylic or nylon”), the first compartment and the second compartment arranged in series along a length of the cushioning member (paragraph [0021], “region 11 has a front portion 14 which, when positioned in a shoe... will underlie the toes... Region 12 has a rear portion 15 that will underlie the ball of the foot,” wherein as one region is underlying the foot and the second is underlying the ball of the foot, the compartments are arranged along a length of the shoe); the barrier member covering the first compartment (11) and the second compartment (12) and define a first interior void and a second interior void; a first quantity of cushioning matter disposed within the first interior void; and a second quantity of cushioning matter disposed within the second interior void (paragraph [0023], “The chamber defining region 12 contains a lower density foam segment 18, which is more flexible and compressible than the foam segment in region 11. The chamber defining region 11 contains a higher density foam segment 19 that is less compressible,” wherein the chamber defining region 12 is the second interior void and the chamber defining region 11 is the first interior void; Figs. 1 and 2 show the first and second interior voids comprising different pluralities of cushioning material). Finkelstein further teaches wherein an adhesive surrounds the first compartment and the second compartment so as to form a web bounding the first compartment and the second compartment, a portion of the web extending transverse to the length of the cushioning 2 member (paragraph [0041] discloses “elastic skin members 5(5A, 5B) [are] joined by a continuous edge seam 6 about an outer periphery forming a glue flange region 14,” and “minor glue flanges 14 are used,” in cushioning member 4’, as disclosed in paragraph [0055], wherein the glue flange forms a web bounding the first and second compartments; Fig. 7 shows continuous edge seam (6D) and glue seam forming a web and bounding the first and second compartments, as well as a portion of the web extending transverse to the length of the cushioning member).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger to include the teachings of Finkelstein such that an adhesive surrounds the first compartment and the second compartment so as to form a web bounding the first compartment and the second compartment, a portion of the web extending transverse to the length of the cushioning member so that the cushioning member is permanently attached together, allowing it to better withstand wear with use. 
Regarding Claim 17, Hottinger teaches an article of footwear (10) incorporating the cushioning member of Claim 1 (fig. 1 shows an article of footwear (10) having a sole structure including the cushioning member of Claim 1 (annotated fig. 4 shows the cushioning member within the sole structure)).

    PNG
    media_image1.png
    409
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    306
    753
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    436
    739
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    309
    576
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    474
    644
    media_image5.png
    Greyscale

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2006/0130363) in view of Finkelstein (US 2006/0010717 A1) and Campos et al. (US 2015/0257481) and further in view of Issler (US 2007/0051018).
Regarding Claim 4, Hottinger teaches all limitations of the cushioning member of Claim 1, as discussed in the rejection above.
Hottinger does not teach wherein the second material is spandex.
Attention is drawn to Issler which teaches an article of footwear with a cushioning member. Issler teaches that spandex is suitable for forming a cushioning member (paragraph [0051], “hence, a stretchable material such as cloth or spandex may be utilized to contain a gel”).
As such, since the use spandex is known in the art for this intended use and would only produce the typical results of a second material for a cushioning member having flexibility (paragraph [0052], “second chamber 62 may not necessitate a material that is particularly leak resistant if flexibility is more desire. Hence, a stretchable material such as cloth or spandex may be utilized”), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Finkelstein such that the second material making up the second barrier member is spandex, especially as Hottinger teaches that the second material for the second barrier member is flexible and elastic (Finkelstein paragraph [0043], “top member 5A is selected from a flexible elastic material”). Further, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2006/0130363) in view of Finkelstein (US 2006/0010717 A1) and Campos et al. (US 2015/0257481) and further in view of Litchfield et al. (US 2010/0251565).
Regarding Claim 9, Hottinger teaches all of the limitations of the cushioning member of Claim 1, as discussed in the rejections above.
Hottinger does not teach wherein at least one of the first quantity of particulate matter and the second quantity of particulate matter includes foam beads.
Attention is drawn to Litchfield et al. which teaches an article of footwear with a cushioning member. Litchfield teaches a cushioning member for an article of footwear, the cushioning member (200) comprising: a first barrier member (250) defining a first compartment and a second compartment; a second barrier member (240) attached to the first barrier member, covering the first compartment to define a first interior void, and covering the second compartment to define a second interior void (paragraph [0080], “Together, the top and bottom surfaces generally define at least one heel chamber 255, at least one forefoot chamber 275, and a passageway 260”); a first quantity of particulate matter disposed within the first interior void; and a second quantity of particulate matter disposed within the second interior void (paragraph [OO80], “In some instances, an aperture is used to fill the resilient insert with a fluid (e.g., a liquid or a gas such as ambient or pressurized air at a pressure greater than ambient air); a gel; a paste, particles...”). Litchfield et al. further teaches wherein at least one of the first quantity of particulate matter and the second quantity of particulate matter includes foam beads (paragraph [0080], “In some instances, an aperture is used to fill the resilient insert with... particles (e.g., polymer particles, foam particles, cellulose particles, rock or mineral particles, rubber particles, and the like)”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger to include the teachings of Litchfield et al. such that the particulate matter includes foam beads to provide continuous cushioning (paragraph [0082], “resilient insert 200 provides continuous cushioning to the wearer’s foot”), especially as Hottinger teaches that various particulate matter types can be used (paragraph [0039], “other materials with stability and cushioning properties may be used in place of this material”).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hottinger (US 2006/0130363) in view of Finkelstein (US 2006/0010717 A1) and Campos et al. (US 2015/0257481) and further in view of Avent et al. (US 2010/0154252).
Regarding Claim 15, Hottinger teaches all of the limitations of the cushioning member of Claim 14, as discussed in the rejections above.
Hottinger does not teach wherein the adhesive is a hot melt adhesive.
Attention is drawn to Avent et al. which teaches an article of footwear with a cushioning member. Avent et al. teaches a cushioning member comprising a first barrier member (5) and a second barrier member (3). Avent et al. further teaches wherein an adhesive surrounds the first and second barrier members (paragraph [0093], “the upper cushioning layer 3, the rigid shell layer 4, and the lower cushioning layer 5 may be adhered together by an adhesive”), and wherein the adhesive is a hot melt adhesive (paragraph [0093], “In alternative acceptable embodiments, adhesion of the layers can be accomplished by pressure sensitive adhesives, solvent based adhesives, hot melt adhesives”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hottinger to include the teachings of Avent et al. such that the adhesive surrounding the first and second compartments is a hot melt adhesive to maintain adhesion of the cushioning members during use of the shoe (paragraph [0093], “Any appropriate adhesive or tape, which adheres the materials of the different layers together and maintains adhesion under conditions of use of the insole, such as walking, running, jumping, or any other activity, may be used”).
Claim(s) 18-19, 23-24, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Peyton et al. (US 2015/0223564) in view of Litchfield et al. (US 20100251565).
Regarding Claim 18, Peyton et al. teaches a sole structure (12) for an article of footwear (10) including an upper (18) having a substrate (19), the sole structure comprising: a midsole (14) opposing the substrate (19) and defining a first cavity (43A), a second cavity (43C), and a wall (36B) dividing the first cavity (43A) and the second cavity (43C) (fig. 1 shows the midsole (16) opposing the substrate (19), defining first (43A) and second (43C) cavities via wall (36B)); and a cushioning member (16) including a first barrier member (30) having a first compartment (44A), a second compartment (44C), and a web (34) separating the first compartment (44A) and the second compartment (44C) and disposed on a top surface of the wall (36B) (fig. 1 shows the cushioning member (16) positioned above the midsole (14) such that when assembled the web (34) dividing the first (44A) and second (44C) compartments would be disposed on the top surface of the wall (36B), Fig. 2 shows a cross sectional view of another wall (36A) having a web area (34) disposed on top thereof), the first compartment (44A) received by the first cavity (43A) and the second compartment (44B) received by the second cavity (43B) (fig. 1 shows the first (44A) and second (44B) compartments positioned to be received in the first (43A) and second (43B) cavities), the cushioning member (16) further including a second barrier member  (32) (i) formed as a continuous sheet of material having a uniform surface (fig. 1 shows the second barrier member (32) formed as a continuous sheet having a uniform surface), (ii) being laid over the first barrier member (30) and opposing the substrate (19) so as to be positioned between the midsole (14) and the substrate (19), and (iii) cooperating with the first barrier member (30) (fig. 2 shows the second barrier member (32) being laid over and cooperating with the first barrier member (30), and opposing the substrate (19) such that the second barrier member (32) is between the substrate (19) and the midsole (14)).
Peyton et al. does not teach wherein the first compartment contains a first quantity of particulate matter, the second compartment contains a second quantity of particulate matter, wherein the second barrier member cooperates with the first barrier member to contain the first quantity of particulate matter within the first compartment and the second quantity of particulate matter within the second compartment, the first quantity of particulate matter and the second quantity of particulate matter being held beneath the uniform surface of the second barrier member.
Attention is drawn to Litchfield et al., which teaches an analogous article of footwear. Litchfield et al. teaches sole structure (fig. 2) for an article of footwear (100) including an upper (125), the sole structure comprising: a midsole (120) defining a first cavity (600), a second cavity (610); and a cushioning member (200) including a first barrier member (250) having a first compartment (255), a second compartment (275), the first compartment received by the first cavity and containing a first quantity of particulate matter and the second compartment received by the second cavity and containing a second quantity of particulate matter (paragraph [0078], “A heel cavity 600 and a forefoot cavity 610 are formed in the bottom surface of the midsole 120, as shown in FIGS. 6, 8, and 9… The midsole and outsole cavities are formed to accommodate the resilient insert 200 when the sole is assembled,” wherein the resilient insert includes the first (255) and second (275) compartments; paragraph [0085], “an aperture is used to fill the resilient insert with a fluid (e.g., a liquid or a gas such as ambient or pressurized air at a pressure greater than ambient air); a gel; a paste, particles (e.g., polymer particles, foam particles, cellulose particles, rock or mineral particles, rubber particles, and the like),” wherein as the cushioning member (referred to as the resilient insert) is filled with particles, there would obviously be a first and second quantity of particles in each of the first and second compartments), the cushioning member further including a second barrier member (245) being laid over the first barrier member (250) and cooperating with the first barrier member to contain the first quantity of particulate matter within the first compartment and the second quantity of particulate matter within the second compartment, the first quantity of particulate matter and the second quantity of particulate matter being held beneath the surface of the second barrier member (fig. 13 shows the first (250) and second (245) barrier members cooperating to form the cushioning member and therefore containing the first and second quantities of particulate matter (not shown)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peyton et al. to include the teachings of Litchfield et al. such that the first compartment contains a first quantity of particulate matter, the second compartment contains a second quantity of particulate matter, wherein the second barrier member cooperates with the first barrier member to contain the first quantity of particulate matter within the first compartment and the second quantity of particulate matter within the second compartment, the first quantity of particulate matter and the second quantity of particulate matter being held beneath the uniform surface of the second barrier member as it would have been obvious to try, as there is a finite number of predictable materials that can be placed inside a cushioning member of a shoe with a reasonable expectation of success, as is shown by Litchfield et al.. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. (see MPEP 2143 I E and KSR, 550 U.S. at 421, 82 USPQ2d at 1397).
Regarding Claim 19, Peyton et al. teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Peyton et al. teaches further wherein the first barrier member (30) opposes and is in contact with the midsole (14) within the first cavity (43A) and the second cavity (43C) (fig. 2 shows the first barrier member (30) opposing the midsole (14); Fig. 1 shows the first barrier member (30) positioned to oppose the midsole (14) in the first (43A) and second (43C) cavities when the sole is assembled).
Regarding Claim 23, Peyton et al. teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Peyton et al. further teaches wherein the first compartment (44A) and the second compartment (44C) taper in a direction away from the second barrier member (32) (Fig. 2 shows the first compartment (44A) tapering away from the second barrier member (32), fig. 1 shows the second compartment (44C) arranged such that it tapers away from the second barrier member (32) in the same way as the first compartment (44A)).
Regarding Claim 24, Peyton et al. teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Peyton et al. further teaches wherein the second barrier member (32) covers the first compartment (44A) to define a first interior void and covers the second compartment (44C) to define a second interior void (paragraph [0034], “separate descending protrusions 44A, 44B, 44C, 44D, 44E of the cushioning component 16 that each form a separate internal cavity 46,” wherein the internal cavity of the first (44A) and second (44C) compartments are considered as equivalent to the first and second interior voids).
Peyton et al. does not teach the first quantity of particulate matter being disposed within the first interior void and the second quantity of particulate matter being disposed within the second interior void. However, as Peyton et al. was modified above (see Claim 18 rejection) to have a first and second plurality of particulate matter disposed within the first and second compartments, respectively, there would obviously be a first quantity of particulate matter being disposed within the first interior void and the second quantity of particulate matter being disposed within the second interior void.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton et al. (US 2015/0223564) in view of Litchfield et al. (US 20100251565) and further in view of Campos, II et al., hereinafter referred to as Campos (US 2015/0257481).
Regarding Claim 20, Peyton et al. teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. Peyton et al. further teaches a web (34) bounding the first compartment (44A) and the second compartment (44C), a portion of the web (34) transverse to the length of the cushioning member (16) (fig. 1 shows the web (34) bounding the first (44A) and second (44C) compartments and extending transverse to the length of the cushioning member).
Peyton et al. does not teach an adhesive disposed between the first barrier member and the second barrier member, the adhesive surrounding the first compartment and the second compartment so as to form the web.
Attention is drawn to Campos, which teaches an analogous article of footwear. Campos teaches a sole structure (30) for an article of footwear (10) including an upper (20) having a substrate (25), the sole structure comprising: a cushioning member (40) including a first barrier member (42) having a first compartment (43a), a second compartment (43b), and a web (45) separating the first compartment (43a) and the second compartment (43b), the cushioning member (40) further including a second barrier member (41) (i) formed as a continuous sheet of material having a uniform surface, being laid over the first barrier member (42) (fig. 4 shows the second barrier member (41) being a continuous uniform sheet overlying the first barrier member (42)). Campos further teaches an adhesive disposed between the first barrier member (42) and the second barrier member (41), the adhesive surrounding the first compartment (43a) and the second compartment (43b) so as to form a web (45) bounding the first compartment (43a) and the second compartment (43b), a portion of the web (45) transverse to the length of the cushioning member (40) (fig. 4 shows the web bounding the first (43a) and second (43b) compartments and extending transverse to the length of the cushioning member (40); paragraph [0062] “adhesive bonding may be utilized in joining the polymer layers in flange 44 and web area 45,” wherein as the adhesive is in the web and flange areas it would obviously surround the compartments (43a,b)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peyton et al. to include the teachings of Campos such that an adhesive is disposed between the first barrier member and the second barrier member, the adhesive surrounding the first compartment and the second compartment so as to form the web as it would have been obvious to try, as there is a finite number of predictable ways to bond barrier members with a reasonable expectation of success, as is shown by Campos. A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. (see MPEP 2143 I E and KSR, 550 U.S. at 421, 82 USPQ2d at 1397
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton et al. (US 2015/0223564) in view of Litchfield et al. (US 20100251565) and further in view of Tawney et al. (US 2001/0042321).
Regarding Claim 25, Peyton et al. teaches all of the limitations of the sole structure of Claim 18, as discussed in the rejections above. 
Peyton et al. does not teach wherein the first barrier member is formed from a first material and the second barrier member is formed from a second material different than the first material.
Attention is drawn to Tawney et al., which teaches an analogous chamber for an article of footwear. Tawney et al. teaches a cushioning member (10) including a first barrier member (14) and the cushioning member further including a second barrier member (12) (i) formed as a continuous sheet of material having a uniform surface, (ii) being laid over the first barrier member (14) (fig. 1 shows the second barrier member (12) having a uniform surface and being made of a continuous sheet of material being laid over the first barrier member (14)). Tawney et al. further teaches wherein the first barrier member (14) is formed from a first material and the second barrier member (12) is formed from a second material different than the first material (paragraph [0151] “Regarding the materials for the bladders disclosed herein, the top and bottom barrier sheets, sidewalls elements and inner barrier layers can be formed from the same or different barrier materials”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peyton et al. to include the teachings of Tawney et al. such that the first barrier member is formed from a first material and the second barrier member is formed from a second material different than the first material in order to meet the specific needs or specification of each part of the cushioning member (paragraph [0152], “[0152] In accordance with the present invention, the multiple film layer bladder can be formed with barrier materials that meet the specific needs or specifications of each of its parts. The present invention allows for top layer to be formed of a first barrier material, bottom layer to be formed of a second barrier material”).
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see p. 8-10 of Remarks, filed 06/03/2022, with respect to the rejection(s) of claim(s) 1-9, 14-15, 17-20, 23-25, and 30 under Finkelstein, Campos, and Lustik have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hottinger, Finkelstein, and Campos (Claims 1-9, 14-15, and 17) and in view of Peyton et al. and Litchfield et al. (Claims 18-20, 23-25, and 30).
Examiner notes that the objections to the specification have been withdrawn in response to the submitted specification amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hazenberg (US 2018/0228248) teaches an article of footwear with a cushioning member comprising a plurality of compartments arranged in series and decreasing in height from a posterior to an anterior end of the cushioning member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HALEY A SMITH/Examiner, Art Unit 3732     


/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732